Citation Nr: 0010842	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-17 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active duty for training with the Army 
National Guard from May 1976 to February 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1996 rating 
decision in which the RO denied the appellant's claims of 
entitlement, inter alia, to service connection for a low back 
disorder, left ankle disorder, and right foot disorder, all 
claimed as secondary to the appellant's service-connected 
left knee disorder.  The RO also denied the appellant an 
increased rating for a right knee disorder, evaluated as 10 
percent disabling, effective from August 1991.  The appellant 
filed an NOD in March 1996, and the RO issued an SOC in May 
1996.  The appellant filed a substantive appeal in June 1996.  
In March 1997, the appellant testified before a hearing 
officer at the VARO in Columbia.  A supplemental statement of 
the case (SSOC) was issued in May 1997.  Additional SSOC's 
were issued in September, October, and November 1997.  
Thereafter, the appellant's appeal came to the Board, which 
in a June 1999 decision, remanded the appeal to the RO for 
additional development.  

Subsequently, in a December 1999 rating decision, the RO 
service connected the appellant for a low back disorder, left 
ankle disorder, and right foot disorder, as secondary to her 
service-connected left knee disorder.  The RO also continued 
the appellant's disability rating for her right knee disorder 
at 10 percent.  The appellant was awarded a 10 percent 
disability rating for her low back disorder, with her left 
ankle and right foot disorders determined to be 
noncompensable disabilities.  The effective date of the 
grants was August 1995.  An SSOC was issued that same month, 
December 1999.  

The Board notes that, following the grant of service 
connection for her low back, left ankle, and right foot, the 
appellant received from the RO an Appeal Status Election Form 
(ASEF).  On the form, she was asked whether she wished to 
have her appeal continue, or wished to withdraw the appeal.  
The appellant checked a box on the form which noted that she 
was not satisfied with the RO's decision and that it was her 
request that her appeal be returned to the Board.  The 
appellant's service representative has contended that the 
ASEF should be interpreted as an NOD with respect to the 
initial assignment of disability ratings for her low back, 
left ankle, and right foot disorders.  Accordingly, it was 
requested that the RO issue an SOC with respect to the 
decision on those issues.  

The Board is cognizant that, under 38 C.F.R. § 20.201, an NOD 
is, "[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result . . . ."  In 
this instance, we do not find that the appellant's checking 
of a box on the ASEF equates to the formal filing of an NOD.  
Once the appellant was granted service connection for her low 
back, left ankle, and right foot disorders, her appeal with 
respect to those issues no longer existed, since she was 
granted the benefits sought on appeal, i.e., service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), holding that the "logically down-stream element of 
compensation level" is not part of an appeal for service 
connection.  See also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

Although we can understand the representative's assertion 
that the appellant's ASEF constitutes an NOD, we do not so 
interpret it; the form was clearly intended to address issues 
which were already on appeal, and which remained on appeal, 
and the rating-level issues were not on appeal at that time.  
Thus, the appellant, if she disagrees with the ratings 
assigned by the RO for her low back, left ankle, and right 
foot, may, as noted above, file a written communication 
expressing dissatisfaction or disagreement with those issues 
she wishes to contest.  We find, however, that those issues 
are not currently in appellate status.  

REMAND

The appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the appellant's assertion that her service-connected right 
knee disorder is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the evidence reflects that the appellant was 
service connected for a right knee disorder as secondary to 
her service-connected left knee disorder in April 1992, and 
was granted a 10 percent disability rating.  

Thereafter, in August 1995, the appellant sought an increased 
rating for her service-connected right knee disorder.  In a 
February 1996 rating decision, the RO denied the appellant's 
claim, noting that no medical evidence had been submitted to 
warrant an increase.  

In May 1996, the RO received VA Medical Center (VAMC) 
Columbia medical records, dated in April and May 1996.  In 
particular, an April 1996 treatment report noted that the 
appellant's right knee exhibited mild laxity to Lachman's 
testing, but was stable to varus/valgus testing.  In 
addition, the right knee exhibited a full range of motion 
without pain or effusion, although it was found to be 
diffusely tender.  The assessment included patellofemoral 
pain in the right knee.  

In March 1997, the RO received VAMC Columbia medical records, 
dated in February and March 1997.  In particular, the 
appellant was noted to have undergone an arthroscopy of the 
right knee, which had revealed an anterior cruciate ligament 
(ACL) deficiency.  A March 1997 operation report noted that 
inspection of the patellofemoral joint, as well as lateral 
and medial joint space, revealed no pathology.  There were no 
degenerative changes of the cartilage, and the meniscus was 
intact.  The ACL was avulsed from its femoral condylar 
insertion and scarred down to the tibial surface.  It was 
noted as being lax under anterior drawer and direct probing.  

That same month, March 1997, the appellant testified before a 
hearing officer at the VARO in Columbia.  She reported that 
her right knee was unstable, and that she suffered from 
chronic pain and swelling.  The appellant testified that her 
right knee did not lock, but that it did buckle.  
Furthermore, the appellant reported that her right knee 
disorder, combined with her left knee disability, restricted 
her ability to work and participate in normal everyday 
activities.  

In June 1997, the appellant submitted VAMC Columbia medical 
records, some duplicative, dated from November 1996 to May 
1997.  These records noted the appellant's complaints and 
treatment for right knee pain.  In particular, a radiographic 
study, dated in January 1997, revealed a normal right knee.  

In September 1997, the RO received VAMC Columbia medical 
records, dated from May 1996 to September 1997.  In 
particular, in August 1997, the appellant sought treatment 
for right knee pain.  It was noted that there was no meniscal 
pathology.  The appellant was not wearing an ACL brace on her 
right knee, due to the brace's discomfort.  On clinical 
evaluation, the right knee exhibited no effusion, and there 
was a full range of motion with minimal tenderness.  The 
assessment was non-operative treatment of bilateral knee 
pain.  

In October 1997, the appellant was medically examined for VA 
purposes.  She reported that, due to instability in her left 
knee, she consistently fell on her right knee.  As a result, 
right knee pain had progressively increased over the past two 
to three years, with pain particularly over the medial joint 
compartment.  On clinical evaluation, the right knee 
demonstrated significant tenderness to palpation over the 
medial joint line and medial infrapatellar skin.  The knee 
was stable to varus/valgus stress testing, and there was a 
negative Lachman's examination.  Furthermore, Aply's was 
negative, as was McMurray's testing, posterior drawer 
examination, and quadriceps active extension.  The examiner's 
impression was right knee pain secondary to degenerative 
medial meniscal tear.  


In August 1999, the RO received VAMC Columbia medical 
records, many duplicative, dated from November 1996 to July 
1999.  These records noted previous findings with respect to 
the appellant's complaints of right knee pain.  

In October 1999, the appellant underwent VA medical 
examination.  The examiner predominantly noted findings with 
respect to the appellant's left knee.  As to the right knee, 
the examiner reported that there was some laxity to both 
varus and valgus stress, there was patellar grind and there 
were mild to moderate degenerative changes of chondromalacia 
patella.  An associated radiographic study revealed no 
significant arthritic change, joint space narrowing, or 
malalignment.  Furthermore, there was no evidence of fracture 
or injury.  In November 1999, the appellant was again 
medically examined for VA purposes.  A review of the 
examination report appears to reflect that the appellant had 
complained of her right knee giving way, locking, and 
occasionally swelling.  The examiner's assessment included 
the finding that the appellant suffered from some mild 
degenerative changes in her right knee secondary to her left 
knee disorder.  

Thereafter, in April 2000, the appellant submitted to the 
Board additional VAMC Columbia medical records, some 
duplicative, dated from May 1999 to March 2000.  The 
appellant also submitted a waiver of initial review of these 
records by the RO.  In particular, these records reflected 
the appellant's treatment for her low back and left lower 
extremities, as well as for her hips.  The appellant was 
noted to be undergoing kinesitherapy, to help improve her 
muscle strength and reduce weight.  

The Board notes that, in the remand order of our June 1999 
decision, we requested that an examination be conducted of 
the appellant's service-connected right knee.  In particular, 
the examiner was asked to address whether the appellant 
experienced weakness, excess fatigability, incoordination, 
and pain due to repeated use or flare-ups of her right knee 
disability, and if so, whether there was any additional loss 
in range of motion and functional impairment due to these 
factors.  In reviewing the VA examination reports of October 
and November 1999, the Board notes that we can discern only 
limited reported clinical findings with respect to the 
appellant's right knee.  There was no finding with respect to 
the joint's range of motion.  Furthermore, neither examiner 
discussed whether the appellant experienced weakness, excess 
fatigability, incoordination, pain on use, flare-ups, or 
additional loss in range of motion and/or functional 
impairment as had been requested.  

The Board wishes to emphasize that an evaluation of the level 
of disability present must include consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and 
as such is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in 
making its rating determination.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1991).  
The Board is required to provide a 
statement of its reasons and bases with 
respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. 
at 58).  Although section 4.40 does not 
require a separate rating for pain, it does 
promulgate guidance for determining ratings 
under other diagnostic codes assessing 
musculoskeletal function.  See generally 38 
C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from 
its obligation to provide a statement of 
reasons or bases pertaining to that 
regulation.  See DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).


The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1999).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the appellant is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."



We note that a remand by the Board confers on the appellant 
or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  Accordingly, while we regret the delay 
in this case, further appellate consideration will be 
deferred and the appellant's increased rating claim for a 
right knee disability is REMANDED to the RO for the following 
action:

1. The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
appellant for her right knee disability 
since March 2000.  The RO should request 
that the appellant furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO 
should attempt to obtain any such private 
treatment records, and any additional VA 
medical records not already on file which 
may exist, and incorporate them into the 
claims folder.  

2. The appellant should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of her right knee 
disability.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand and 
any evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  Furthermore, the 
examiner must address each question 
outlined on pages six and seven of the 
Board's remand order from its June 1999 
decision pertaining to examination of the 
right knee.  In particular, the examiner 
should report on the level of the 
appellant's residual pain due to her right 
knee disability, and the effect such pain 
has on the appellant's functional ability, 
i.e., whether there is any functional loss 
in the knee due to weakened movement, 
excess fatigability, incoordination, or 
pain on use.  If feasible, the examiner 
should comment as to any additional range-
of-motion loss (beyond that due to the 
objectively-demonstrated knee abnormality) 
caused by those factors.  In addition, the 
examiner should state the etiology of any 
pain, and whether such pain claimed by the 
appellant is supported by adequate 
pathology, or evidenced by visible behavior 
on motion or palpation.  All opinions 
expressed should be supported by reference 
to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
appellant's claim, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the appellant, she and her 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the appellant and her 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



- 11 -


